UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2012  September 30, 2013 Item 1: Reports to Shareholders Annual Report | September 30, 2013 Vanguard Equity Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2013 Total Returns Vanguard Equity Income Fund Investor Shares 19.45% Admiral™ Shares 19.61 FTSE High Dividend Yield Index 17.74 Equity Income Funds Average 17.68 Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2012, Through September 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Equity Income Fund Investor Shares $24.31 $28.26 $0.728 $0.000 Admiral Shares 50.94 59.24 1.578 0.000 1 Chairman’s Letter Dear Shareholder, Investors participated in a robust stock market during the 12 months ended September 30, 2013, a period that saw highs for some of the major stock indexes. Investor Shares of Vanguard Equity Income Fund returned 19.45% during the period, ahead of the 17.74% return of its benchmark index and the 17.68% average return of its peer group. A large portion of the fund’s return came from holdings in the industrial and financial sectors. And the advisors’ selections among consumer discretionary and utilities stocks played a key role in helping the fund outpace its comparative standards. The advisors, Wellington Management Company and Vanguard Equity Investment Group, use different but complementary methods of fundamental analysis to find undervalued stocks of mid- and large-capitalization companies that they believe will pay above-average dividends. As of September 30, the fund’s 30-day SEC yield stood at 2.77%, about 1 percentage point higher than that of the broad U.S. stock market, as measured by the yield of Vanguard Total Stock Market Index Fund. (All returns and yields discussed here and elsewhere in this letter are for Investor Shares.) 2 Stocks dodged obstacles to produce strong gains Although their path wasn’t always smooth, U.S. equities powered to a strong return for the fiscal year. The U.S. economy delivered only modest growth over the period, but investors’ appetite for risk seemed to increase faster than companies’ profits. In mid-September, U.S. stocks jumped when the Federal Reserve surprised investors by announcing that it had no immediate plans to unwind its stimulative bond-buying program. But in the waning days of that month, stocks slid ahead of the partial federal government shutdown that began October 1. It’s natural for investors to be concerned by the situation in Washington. But as Sarah Hammer, a senior analyst in Vanguard Investment Strategy Group, noted in the midst of the temporary shutdown, they shouldn’t be unduly influenced by these events. “Investors are often best served by sticking to their long-term investment plans and avoiding short-term decisions based on the legislative outlook,” Ms. Hammer said. Our recurrent advice to stick to your plan may lack pizzazz, but it’s proven to be sound counsel over the decades. International stocks generally posted strong results. Emerging-market stocks, however, lagged amid worries about slowing economic growth. Market Barometer Average Annual Total Returns Periods Ended September 30, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 20.91% 16.64% 10.53% Russell 2000 Index (Small-caps) 30.06 18.29 11.15 Russell 3000 Index (Broad U.S. market) 21.60 16.76 10.58 MSCI All Country World Index ex USA (International) 16.48 5.95 6.26 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.68% 2.86% 5.41% Barclays Municipal Bond Index (Broad tax-exempt market) -2.21 3.24 5.98 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.07 0.14 CPI Consumer Price Index 1.18% 2.34% 1.37% 3 Bond returns were negative despite September’s bounce Investor concern about the Fed’s potential tapering of its bond-buying program also affected the performance of bonds, which declined for the year. In September, however, bonds trimmed their losses after the Fed said it would maintain its level of purchases. The broad U.S. taxable bond market returned –1.68% for the fiscal year, and the yield of the 10-year Treasury note closed at 2.63%, up from 1.64% a year earlier. (Bond yields and prices move in opposite directions.) Municipal bonds returned –2.21% after rebounding a bit in September. Money markets and savings accounts barely budged as the Fed’s target for short-term interest rates remained at 0%–0.25%. Industrial and financial stocks played a large role in results Industrial and financial stocks were the largest contributors to the fund’s return for the period. In industrials, notable contributors included diversified manufacturing firms and manufacturers of aerospace, defense, and electric equipment; in financials, the lift to returns came from insurers, banks, and asset managers. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.30% 0.21% 1.27% The fund expense ratios shown are from the prospectus dated January 25, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2013, the fund’s expense ratios were 0.30% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Equity Income Funds. 4 Health care, consumer discretionary, and consumer staples stocks also contributed significantly to the fund’s return. Standout holdings included pharmaceuticals, home-improvement retailers, media companies (advertising, cable and satellite, and newspaper publishing firms), and providers of packaged foods and meats. The advisors’ selection of home-improvement retailers and advertising firms (within consumer discretionary) and electric utility stocks (within utilities) pushed the fund’s results past those of its benchmark. Financial and energy stocks, by contrast, led the fund to underperform its benchmark in those sectors. The fund’s longer-term results are marked by solid annual returns The fund has had back-to-back double-digit fiscal years with its returns of 19.45% for fiscal 2013 and 29.00% for fiscal 2012. Over the longer term, its results continue to be muted by the deeply negative returns seen in the years of the financial crisis. For the ten years ended September 30, the Equity Income Fund had an average annual return of 9.07%, close to the benchmark’s return of 9.09%. These results exceeded the average annual returns of the broad stock market, as measured by Vanguard Total Stock Market Index Fund (8.22%), and peer funds (7.61%). Total Returns Ten Years Ended September 30, 2013 Average Annual Return Equity Income Fund Investor Shares 9.07% Spliced Equity Income Index 9.09 Equity Income Funds Average 7.61 For a benchmark description, see the Glossary. Equity Income Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Yield levels are, of course, important for an equity income fund. Over the decade, your fund has consistently yielded at least 1 percentage point more than the broad U.S. stock market (as measured by the Vanguard Total Stock Market Index Fund). Vanguard Equity Income Fund’s long-term results reflect the skills of Wellington Management Company and Vanguard Equity Investment Group. The results also reflect the fund’s unwavering mandate: As we noted in our semiannual report, Investment insight Don’t let a trick of the calendar alter your course When making investment decisions, it’s important to weigh past returns with caution. That’s because investment returns from any particular period are an unreliable anchor for gauging the future. They can be highly date-dependent. For example, take the five-year average annual return for the broad U.S. stock market. That average just made a startling bounce: from 1.30% for the period ended September 30, 2012, to 10.58% for the period ended September 30, 2013. True, the market returned a hearty 21.60% in the most recent 12 months, but that’s not enough to explain such a big leap in the average. Significantly, the year ended September 30, 2008––when U.S. stocks returned –21.52% during the financial crisis––has now rolled off the five-year calculation. The important thing to remember is that historical returns are just that: historical. Basing investment decisions on such date-dependent snapshots could easily lead you to alter course––possibly in the wrong direction. Instead, Vanguard believes, you should build your asset allocation strategy on long-term risk-and-return relationships, always recognizing that no level of return is guaranteed. Which five-year average should you count on? (Answer: None of them!) Average annual returns for U.S. stocks over five-year periods ended September 30 2007 16.18% 2008 5.70 2009 1.56 2010 0.92 2011 –0.92 2012 1.30 2013 10.58 Note: The U.S. stock market is represented by the Russell 3000 Index. Source: Vanguard. 6 the fund has served investors for 25 years, and unlike its typical peer, it continues to focus exclusively on stocks that pay high dividends. Low costs, diversity of thought can make a good combination Investors sometimes ask why Vanguard uses a multi-advisor approach for many of its actively managed equity funds, including the Equity Income Fund. Just as we recommend diversification within and across asset classes for an investor’s overall portfolio, we think significant benefits can accrue from using multiple advisory firms for a single fund: diversity of investment process and style, thought, and holdings. All of these elements can lead to less risk and better results. Because not all investment managers invest the same way, their returns relative to the benchmark don’t move in lockstep. As with many investment topics, however, there are some misconceptions about the benefits and drawbacks of using a multi-manager approach. For example, it is often suggested that the best ideas of the advisors are diluted when they are combined in one portfolio. Recent Vanguard research has found otherwise. Conventional wisdom also suggests that multi-manager funds tend to be expensive. At Vanguard, this is not the case: Low costs are a hallmark of all our offerings. And Vanguard research indicates that low costs can contribute greatly to investing success, helping investors keep more of a portfolio’s return. (You can read more in Analyzing Multi-Manager Funds: Does Management Structure Affect Performance? at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 16, 2013 7 Advisors’ Report For the fiscal year ended September 30, 2013, Vanguard Equity Income Fund returned about 20%, more than the roughly 18% returned by both its benchmark index, the FTSE High Dividend Yield Index, and its peer group. The results reflect the combined results of your fund’s two independent investment advisors, Wellington Management Company and Vanguard Equity Investment Group. The use of two advisors provides exposure to distinct yet complementary investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of the fund’s assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how their portfolio positioning reflects this assessment. These comments were prepared on October 10, 2013. Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 63 8,773 A fundamental approach to seeking desirable stocks. Company, LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Equity Investment 34 4,689 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings-quality of companies as compared with their peers. Cash Investments 3 511 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 8 Wellington Management Company, LLP Portfolio Manager: W. Michael Reckmeyer, III, CFA, Senior Vice President and Equity Portfolio Manager The quantitative easing measures enacted by central banks across the globe have boosted liquidity and lowered interest rates, and this has helped support economic activity and equity markets. However, as quantitative easing is eventually unwound, risks will increase to economic activity and financial markets. Recent evidence of this was seen in the reaction of financial markets to the Federal Reserve’s comments about tapering its stimulative bond-buying program. Economic conditions are improving, but we remain cognizant that governments have not addressed longer-term structural imbalances. The U.S. economy continues to improve, albeit at a moderate growth rate. Challenges have included tax reform and higher interest rates triggered by the possible winding down of quantitative easing, and the recent uncertainty about government funding and the renewed debate over extending the debt ceiling. We believe that despite these challenges, the U.S. economy can continue to grow, led by improving auto and housing industries, the resurgence of manufacturing, and the oil shale revolution. Growth in Europe remains lackluster, but there are encouraging signs. Germany and the United Kingdom are experiencing positive growth, and other regions are showing signs of stabilization. We are cautiously optimistic about 2014. After a slow first half of 2013, China’s growth appears to have accelerated. While we are hopeful this acceleration will continue, our hope is tempered by caution, given the Chinese government’s intentions to stem real estate speculation and slow down growth in the country’s “shadow” banking system. Significant purchases during the past 12 months included additions to existing positions in Wells Fargo, Microsoft, and United Technologies. We also initiated new positions in Suncor Energy and Verizon Communications. We eliminated our positions in General Mills and Home Depot because of less attractive valuations, in Swiss Re and Kohl’s because of eroding fundamentals, and in Zoetis because of insufficient yield. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Although the broad U.S. equity market delivered a robust return of more than 21% for the fiscal year, income-oriented 9 stocks trailed the overall market by about 4 percentage points. The U.S. market performed similarly to other developed countries, while emerging-market returns were basically flat. Within the equity income benchmark, nine of ten sector groups generated positive returns. Results were best in financials, industrials, and consumer discretionary. Telecommunication services was the sole laggard. Equity investors seemed to gain confidence at the start of the fiscal year as economic data from around the world continued to improve (though at a snails pace). In the United States, the longer-term economic outlook is one of cautious optimism: GDP growth is expected to accelerate into 2014 and 2015, the housing market continues to recover, the unemployment rate is slowly falling, and corporate balance sheets are strong, with profits holding up. Recently, however, macro events have again grabbed headlines, and this may translate into near-term market volatility. The Federal Reserves mixed signals on the tapering of quantitative easing, a jump in interest rates, and the failure of Congress and the White House to reach a budget agreement or forestall a federal government shutdown have left investors guessing about the markets immediate prospects. Under these conditions, an increase in volatility would not be surprising, given how quickly stocks have risen here and abroad. Equity markets will always be subject to short-term fluctuations brought on by the latest headlines. We find that often there is too much focus on the short term and not enough on the fundamental conditions and attributes that give investors the best chance of success. Strategies such as ours shift the focus back to company fundamentals by seeking to capture the spread between undervalued and overvalued stocks. For the 12-month period, the five-component model we use in selecting stocks was, overall, effective in identifying the outperforming companies from the underperformers within each industry group. Our quality, sentiment, and valuation components contributed positively to performance, but our management decisions and growth components detracted from relative returns. Our stock selections were positive in five of ten sectors. Our stock selections helped relative performance the most in consumer discretionary, materials, and information technology. In consumer discretionary, H&R Block, GameStop, and Gannett helped relative results the most. Within materials, LyondellBasell Industries and PPG Industries led results; within techonology, Computer Sciences Corp. and Seagate Technology were the leaders. Our selection in financials detracted the most from relative performance, mainly because of underweighted positions in Prudential Financial, BlackRock, and PNC Financial Services. 10 While we cannot predict how the markets will be affected by broader economic or political events, we remain confident that the stock market will produce worthwhile returns for long-term investors. With that in mind, we believe that equity exposure will continue to be an important part of a diversified investment plan. We thank you for your investment and look forward to the new fiscal year. 11 Equity Income Fund Fund Profile As of September 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.30% 0.21% 30-Day SEC Yield 2.77% 2.86% Portfolio Characteristics DJ U.S. FTSE High Total Dividend Market Yield FA Fund Index Index Number of Stocks 173 385 3,636 Median Market Cap $85.0B $99.1B $40.2B Price/Earnings Ratio 15.6x 16.4x 19.5x Price/Book Ratio 2.4x 2.4x 2.5x Return on Equity 17.8% 18.3% 16.5% Earnings Growth Rate 7.1% 5.6% 11.1% Dividend Yield 3.2% 3.3% 1.9% Foreign Holdings 9.5% 0.0% 0.0% Turnover Rate 34% — — Short-Term Reserves 0.3% — — Sector Diversification (% of equity exposure) FTSE High DJ U.S. Dividend Total Yield Market Fund Index FA Index Consumer Discretionary 7.1% 6.0% 13.3% Consumer Staples 12.8 16.1 8.7 Energy 12.2 12.6 9.6 Financials 15.1 12.5 17.3 Health Care 13.0 11.8 12.6 Industrials 14.5 13.3 11.4 Information Technology 11.0 10.3 17.9 Materials 4.1 4.3 3.8 Telecommunication Services 4.0 5.0 2.2 Utilities 6.2 8.1 3.2 Volatility Measures FTSE High Dividend DJ U.S. Yield Total Market Index FA Index R-Squared 0.99 0.90 Beta 1.04 0.78 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Johnson & Johnson Pharmaceuticals 3.9% Chevron Corp. Integrated Oil & Gas 3.5 Wells Fargo & Co. Diversified Banks 3.3 Exxon Mobil Corp. Integrated Oil & Gas 3.1 Microsoft Corp. Systems Software 3.1 JPMorgan Chase & Co. Diversified Financial Services 2.9 Merck & Co. Inc. Pharmaceuticals 2.6 General Electric Co. Industrial Conglomerates 2.6 Pfizer Inc. Pharmaceuticals 2.2 United Technologies Aerospace & Corp. Defense 2.0 Top Ten 29.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 25, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2013, the expense ratios were 0.30% for Investor Shares and 0.21% for Admiral Shares. 12 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2003, Through September 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Equity Income Fund
